


Exhibit 10.17

 

THIRD AMENDMENT TO THE
TRIMAS CORPORATION
2002 LONG TERM EQUITY INCENTIVE PLAN

 

Pursuant to Section 7(d) of the TriMas Corporation 2002 Long Term Equity
Incentive Plan (the “2002 Equity Plan”) and resolutions adopted by the Board of
Directors of TriMas Corporation (the “Corporation”) on February 28, 2008, the
2002 Equity Plan is hereby amended as set forth below, subject to the
Stockholder approval requirement also described below.

 

Effective May 2, 2008, upon receipt of Stockholder approval to increase the
number of shares reserved for issuance under the Corporation’s 2006 Long Term
Equity Incentive Plan by 235,877, a corresponding number of forfeited,
unallocated shares shall be cancelled under the 2002 Equity Plan, and
Section 4(a) of the 2002 Equity Plan shall be amended and restated to read as
follows:

 

4.             Shares Subject to Plan.

 

(a)           Subject to adjustment as provided in Section 4(b) hereof,
effective May 2, 2008, the total number of shares reserved for issuance in
connection with Awards under the Plan shall be reduced to 1,786,123.  No Award
may be granted if the number of Shares to which such Award relates, when added
to the number of Shares previously issued under the Plan, exceeds the number of
Shares reserved under the preceding sentence.  If any Awards are forfeited,
canceled, terminated, exchanged or surrendered, or any such Award is settled in
cash or otherwise terminates without a distribution of Shares to the
Participant, any Shares counted against the number of Shares reserved and
available under the Plan with respect to such Award shall, to the extent of any
such forfeiture, settlement, termination, cancellation, exchange or surrender,
again be available for Awards under the Plan.

 

This Third Amendment to the TriMas Corporation 2002 Long Term Equity Incentive
Plan is hereby adopted on the 2nd day of May, 2008.

 

 

TRIMAS CORPORATION

 

 

 

 

 

By:

/s/ Joshua A. Sherbin

 

 

Joshua A. Sherbin

 

Its:

Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------
